UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-03683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) (601) 208-5111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of April 30, 2013, there were 67,162,685 shares outstanding of the registrant’s common stock (no par value). Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning. You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information. These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition. Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including the extent and duration of the current volatility in the credit and financial markets, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest-bearing deposits and other low-cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions, including the potential impact of the European financial crisis on the U.S. economy and the markets we serve, and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations, or enforcement practices, or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, greater than expected costs or difficulties related to the integration of acquisitions or new products and lines of business, natural disasters, environmental disasters, acts of war or terrorism, the ability to maintain relationships with customers, employees or suppliers as well as the ability to successfully integrate the business and realize cost savings and any other synergies from the BancTrust Financial Group, Inc., (BancTrust) merger as well as the risk that the credit ratings of the combined company or its subsidiaries may be different from what the companies expect, and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) March 31, December 31, Assets Cash and due from banks (noninterest-bearing) $ $ Federal funds sold and securities purchased under reverse repurchase agreements Securities available for sale (at fair value) Securities held to maturity (fair value: $78,096-2013; $46,888-2012) Loans held for sale (LHFS) Loans held for investment (LHFI) Less allowance for loan losses, LHFI Net LHFI Acquired loans: Noncovered loans Covered loans Less allowance for loan losses, acquired loans Net acquired loans Net LHFI and acquired loans Premises and equipment, net Mortgage servicing rights Goodwill Identifiable intangible assets Other real estate, excluding covered other real estate Covered other real estate FDIC indemnification asset Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Short-term borrowings Long-term FHLB advances - Subordinated notes Junior subordinated debt securities Other liabilities Total Liabilities Shareholders' Equity Common stock, no par value: Authorized:250,000,000 shares Issued and outstanding:67,151,087 shares - 2013; 64,820,414 shares - 2012 Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 3 Trustmark Corporation and Subsidiaries Consolidated Statements of Income ($ in thousands except per share data) (Unaudited) Three Months Ended March 31, Interest Income Interest and fees on LHFI & LHFS $ $ Interest and fees on acquired loans Interest on securities: Taxable Tax exempt Interest on federal funds sold and securities purchased under reverse repurchase agreements 4 6 Other interest income Total Interest Income Interest Expense Interest on deposits Interest on federal funds purchased and securities sold under repurchase agreements 81 Other interest expense Total Interest Expense Net Interest Income Provision for loan losses, LHFI ) Provision for loan losses, acquired loans ) Net Interest Income After Provision for Loan Losses Noninterest Income Service charges on deposit accounts Bank card and other fees Mortgage banking, net Insurance commissions Wealth management Other, net ) Securities gains, net Total Noninterest Income Noninterest Expense Salaries and employee benefits Services and fees Net occupancy - premises Equipment expense ORE/Foreclosure expense FDIC assessment expense Other expense Total Noninterest Expense Income Before Income Taxes Income taxes Net Income $ $ Earnings Per Common Share Basic $ $ Diluted $ $ Dividends Per Common Share $ $ See notes to consolidated financial statements. 4 Trustmark Corporation and Subsidiaries Consolidated Statements of Comprehensive Income ($ in thousands) (Unaudited) Three Months Ended March 31, Net income per consolidated statements of income $ $ Other comprehensive income (loss), net of tax: Unrealized gains (losses) on available for sale securities: Unrealized holding gains (losses) arising during the period ) Less: adjustment for net gains realized in net income ) ) Pension and other postretirement benefit plans: Change in the net actuarial loss during the period Other comprehensive income (loss), net of tax: ) Comprehensive income $ $ See notes to consolidated financial statements. 5 Trustmark Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands) (Unaudited) Balance, January 1, $ $ Net income per consolidated statements of income Other comprehensive income (loss) ) Common stock dividends paid ) ) Common stock issued-net, long-term incentive plans: Stock options 33 Restricted stock ) ) Excess tax benefit from stock-based compensation arrangements Compensation expense, long-term incentive plans Common stock issued, business combinations Balance, March 31, $ $ See notes to consolidated financial statements. 6 Trustmark Corporation and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) Three Months Ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses, net ) Depreciation and amortization Net amortization of securities Securities gains, net ) ) Gains on sales of loans, net ) ) Bargain purchase gain on acquisition - ) Deferred income tax provision Proceeds from sales of loans held for sale Purchases and originations of loans held for sale ) ) Originations and sales of mortgage servicing rights, net ) ) Net (increase) decrease in other assets ) Net (decrease) increase in other liabilities ) Other operating activities, net Net cash (used in) provided by operating activities ) Investing Activities Proceeds from calls and maturities of securities held to maturity Proceeds from calls and maturities of securities available for sale Proceeds from sales of securities available for sale - Purchases of securities held to maturity ) - Purchases of securities available for sale ) ) Net decrease in federal funds sold and securities purchased under reverse repurchase agreements Net decrease in loans Purchases of premises and equipment ) ) Proceeds from sales of other real estate Net cash received in business combinations Net cash (used in) provided by investing activities ) Financing Activities Net increase in deposits Net decrease in federal funds purchased and securities sold under repurchase agreements ) ) Net (decrease) increase in short-term borrowings ) 74 Paymentson long-term FHLB advances ) - Common stock dividends ) ) Common stock issued-net, long-term incentive plans ) ) Excess tax benefit from stock-based compensation arrangements Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 7 Trustmark Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Business, Basis of Financial Statement Presentation and Principles of Consolidation Trustmark Corporation (Trustmark) is a multi-bank holding company headquartered in Jackson, Mississippi.Through its subsidiaries, Trustmark operates as a financial services organization providing banking and financial solutions to corporate institutions and individual customers through approximately 220 offices in Alabama, Florida, Mississippi, Tennessee and Texas. The consolidated financial statements in this quarterly report on Form 10-Q include the accounts of Trustmark and all other entities in which Trustmark has a controlling financial interest.All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements and should be read in conjunction with the consolidated financial statements, and notes thereto, included in Trustmark’s 2012 annual report on Form 10-K. Operating results for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year or any future period.Certain reclassifications have been made to prior period amounts to conform to the current period presentation.In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these consolidated financial statements have been included.The preparation of financial statements in conformity with these accounting principles requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and income and expense during the reporting period and the related disclosures.Although Management’s estimates contemplate current conditions and how they are expected to change in the future, it is reasonably possible that in 2013 actual conditions could vary from those anticipated, which could affect our results of operations and financial condition.The allowance for loan losses, the amount and timing of expected cash flows from acquired loans and the Federal Deposit Insurance Corporation (FDIC) indemnification asset, the valuation of other real estate, the fair value of mortgage servicing rights, the valuation of goodwill and other identifiable intangibles, the status of contingencies and the fair values of financial instruments are particularly subject to change.Actual results could differ from those estimates. Note 2 – Business Combinations Oxford, Mississippi Branches On March 29, 2013, Trustmark National Bank (TNB), a subsidiary of Trustmark, announced the signing of a definitive Branch Purchase and Assumption Agreement (the Agreement) pursuant to which TNB will acquire the two branches of SOUTHBank, F.S.B. (SOUTHBank), serving the Oxford, Mississippi market.The Agreement contemplates the assumption of selected deposit accounts of approximately $11.8 million as well as the purchase of the physical branch offices.The proposed transaction, which is subject to regulatory approval and customary closing conditions, is expected to be completed during the summer of 2013.The proposed transaction is not material to Trustmark’s consolidated financial statements and is not considered a business combination in accordance with FASB ASC Topic 805, “Business Combinations.” BancTrust Financial Group, Inc. On February 15, 2013, Trustmark completed its merger with BancTrust Financial Group, Inc. (BancTrust), a 26-year-old bank holding company headquartered in Mobile, Alabama.In accordance with the terms of the definitive agreement, the holders of BancTrust common stock received 0.125 of a share of Trustmark common stock for each share of BancTrust common stock in a tax-free exchange.Trustmark issued approximately 2.24 million shares of its common stock for all issued and outstanding shares of BancTrust common stock.The total value of the 2.24 million shares of Trustmark common stock issued to the BancTrust shareholders on the acquisition date was approximately $53.5 million, based on a closing stock price of $23.83 per share of Trustmark common stock on February 15, 2013.At closing, Trustmark repurchased the $50.0 million of BancTrust preferred stock and associated warrant issued to the U.S. Department of Treasury under the Capital Purchase Program for approximately $52.6 million. This acquisition was accounted for under the acquisition method in accordance with FASB ASC Topic 805.Accordingly, the assets and liabilities, both tangible and intangible, are recorded at their estimated fair values as of the acquisition date.The estimated fair values were considered preliminary as of March 31, 2013 and are subject to refinement as additional information relative to the closing date fair values becomes available through the measurement period, which is not to exceed one year from the acquisition date of February 15, 2013. 8 The acquisition of BancTrust is consistent with Trustmark’s strategic plan to selectively expand the Trustmark franchise.The acquisition of BancTrust provided Trustmark entry into more than 15 markets in Alabama and enhanced the Trustmark franchise in the Florida Panhandle.The statement of assets purchased and liabilities assumed in the BancTrust acquisition is presented below at their estimated fair values as of the acquisition date of February 15, 2013 ($ in thousands): Assets: Cash and due from banks $ Securities Loans held for sale Acquired noncovered loans Premises and equipment, net Identifiable intangible assets Other real estate Other assets Total Assets Liabilities: Deposits Other borrowings Other liabilities Total Liabilities Net identified assets acquired at fair value Goodwill Net assets acquired at fair value $ The excess of the consideration paid over the estimated fair value of the net assets acquired was $75.3 million, which was recorded as goodwill under FASB ASC Topic 805.The identifiable intangible assets acquired represent the core deposit intangible at fair value at the acquisition date.The core deposit intangible is being amortized on an accelerated basis over the estimated useful life, currently expected to be approximately 10 years. Loans acquired from BancTrust were evaluated under a fair value process involving various degrees of deterioration in credit quality since origination, and also for those loans for which it was probable at acquisition that Trustmark would not be able to collect all contractually required payments.These loans, with the exception of revolving credit agreements and leases, are referred to as acquired impaired loans and are accounted for in accordance with FASB ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality.”Refer to Note 5 – Acquired Loans for further information on acquired loans. The following table illustrates loans (including LHFS) and other real estate acquired from BancTrust, the credit mark and the resulting fair values as of February 15, 2013 ($ in thousands): Balance Total Credit Mark Fair Value 2/15/2013 $ % 2/15/2013 Loans secured by real estate: Construction, land development and other land loans $ $ % $ Secured by 1-4 family residential properties % Secured by nonfarm, nonresidential properties % Other real estate secured % Commercial and industrial loans % Consumer loans % Other loans % Total loans acquired from BancTrust % Other real estate % Total loans and other real estate acquired from BancTrust $ $ % $ The operations of BancTrust are included in Trustmark’s operating results from February 15, 2013, and added revenue of $9.4 million and net income available to common shareholders, excluding non-routine transaction expenses, of approximately $2.0 million through March 31, 2013.Included in noninterest expense during the first quarter of 2013 are non-routine BancTrust transaction expenses totaling approximately $9.4 million (change in control and severance expense of $1.4 million included in salaries and benefits; professional fees, contract termination and other expenses of $7.9 million included in other expense). Such operating results are not necessarily indicative of future operating results. 9 The following table presents the unaudited pro forma financial information as if the acquisition of BancTrust had occurred on January 1, 2012.The unaudited pro forma information for the three months ended March 31, 2013 and 2012, contains certain adjustments, including acquisition accounting fair value adjustments, amortization of the core deposit intangible and related income tax effects.The non-routine transaction expenses related to the BancTrust acquisition incurred during the first three months of 2013 as well as potential cost savings from the acquisition are not reflected in the unaudited pro forma amounts.The unaudited pro forma financial information is not necessarily indicative of the results of operations that would have occurred had the acquisition been effected on the assumed date ($ in thousands except per share data). Pro Forma Three Months Ended March 31, Net Interest Income $ $ Total Noninterest Income Net Income Pro Forma Earnings Per Common Share Basic $ $ Diluted $ $ Bay Bank & Trust Company On March 16, 2012, Trustmark completed its merger with Bay Bank & Trust Co. (Bay Bank), a 76-year old financial institution headquartered in Panama City, Florida.Trustmark acquired all outstanding common stock of Bay Bank for approximately $22 million in cash and stock, comprised of $10 million in cash and the issuance of approximately 510 thousand shares of Trustmark common stock valued at $12 million.This acquisition was accounted for under the acquisition method in accordance with FASB ASC Topic 805.Accordingly, the assets and liabilities, both tangible and intangible, are recorded at their estimated fair values as of the acquisition date.The purchase price allocation was deemed preliminary as of March 31, 2012 and was finalized in the second quarter of 2012. 10 The statement of assets purchased and liabilities assumed in the Bay Bank acquisition is presented below at their estimated fair values as of the acquisition date of March 16, 2012 ($ in thousands): Assets: Cash and due from banks $ Securities available for sale Acquired noncovered loans Premises and equipment, net Identifiable intangible assets Other real estate Other assets Total Assets Liabilities: Deposits Other liabilities Total Liabilities Net assets acquired at fair value Consideration paid to Bay Bank Bargain purchase gain Income taxes - Bargain purchase gain, net of taxes $ The bargain purchase gain represents the excess of the net of the estimated fair value of the assets acquired and liabilities assumed over the consideration paid to Bay Bank.Initially, Trustmark recognized a bargain purchase gain of $2.8 million during the first quarter of 2012 and subsequently increased the bargain purchase gain $881 thousand during the second quarter of 2012 as the fair values associated with the Bay Bank acquisition were finalized.The gain of $3.6 million recognized by Trustmark is considered a gain from a bargain purchase under FASB ASC Topic 805 and is included in other noninterest income.Included in noninterest expense during the first quarter of 2012 are non-routine Bay Bank transaction expenses totaling approximately $2.6 million (change in control and severance expense of $672 thousand included in salaries and benefits; contract termination and other expenses of $1.9 million included in other expense). The identifiable intangible assets represent the core deposit intangible at fair value at the acquisition date.The core deposit intangible is being amortized on an accelerated basis over the estimated useful life, currently expected to be approximately 10 years. Loans acquired from Bay Bank were evaluated under a fair value process involving various degrees of deterioration in credit quality since origination, and also for those loans for which it was probable at acquisition that Trustmark would not be able to collect all contractually required payments.These loans, with the exception of revolving credit agreements, are referred to as acquired impaired loans and are accounted for in accordance with FASB ASC Topic 310-30.Refer to Note 5 – Acquired Loans for further information on acquired loans. Fair Value of Acquired Financial Instruments For financial instruments measured at fair value, Trustmark utilized Level 2 inputs to determine the fair value of securities available for sale, time deposits (included in deposits above) and FHLB advances.Level 3 inputs were used to determine the fair value of acquired loans, identifiable intangible assets, and other real estate.The methodology and significant assumptions used in estimating the fair values of these financial assets and liabilities are as follows: Securities Available for Sale Estimated fair values for securities available for sale are based on quoted market prices where available.If quoted market prices are not available, estimated fair values are based on quoted market prices of comparable instruments. Acquired Loans Fair value of acquired loans is determined using a discounted cash flow model based on assumptions regarding the amount and timing of principal and interest payments, estimated prepayments, estimated default rates, estimated loss severity in the event of defaults and current market rates. 11 Identifiable Intangible Assets The fair value assigned to the identifiable intangible assets, in this case core deposit intangibles, represent the future economic benefit of the potential cost savings from acquiring core deposits in the acquisition compared to the cost of obtaining alternative funding from market sources. Other Real Estate Other real estate was initially recorded at its estimated fair value on the acquisition date based on similar market comparable valuations less estimated selling costs. Time Deposits Time deposits were valued by projecting expected cash flows into the future based on each account’s contracted rate and then determining the present value of those expected cash flows using current rates for deposits with similar maturities. FHLB Advances FHLB advances were valued by projecting expected cash flows into the future based on each account’s contracted rate and then determining the present value of those expected cash flows using current rates for advances with similar maturities. Please refer to Note 16 – Fair Value for more information on Trustmark’s classification of financial instruments based on valuation inputs within the fair value hierarchy. 12 Note 3 – Securities Available for Sale and Held to Maturity The following table is a summary of the amortized cost and estimated fair value of securities available for sale and held to maturity ($ in thousands): Securities Available for Sale Securities Held to Maturity Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair March 31, 2013 Cost Gains (Losses) Value Cost Gains (Losses) Value U.S. Treasury securities $ $
